t c memo united_states tax_court bruce and judy bailey petitioners v commissioner of internal revenue respondent docket no filed date bruce and judy bailey pro_se christine v olsen for respondent memorandum findings_of_fact and opinion cohen judge respondent determined deficiencies of dollar_figure and dollar_figure in petitioners’ federal_income_tax for and respectively after concessions the remaining issues for decision are whether petitioner judy bailey petitioner was a real_estate_professional under sec_469 during - - and whether petitioners materially participated in the operation of their lake arrowhead property during and unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioners resided in la jolla california at the time they filed their petition petitioners filed joint individual income_tax returns for and petitioners are both attorneys admitted to practice in california petitioner is an employee of judy r bailey a professional_corporation and practices in san diego california during and petitioners owned the following real_estate properties all of which were located in california a condominium located at arapaho way indian wells indian wells condominium a unit in a planned unit development located at arapaho drive indian wells indian wells unit two four-plex buildings located at elderwood court riverside elderwood properties and a single-family house located at caribou drive lake arrowhead lake arrowhead property petitioners filed an election with their income_tax return in to treat all interests in rental real_estate as a single rental real_estate activity pursuant to sec_469 a petitioner kept daily calendars for and that contained various appointments related to her law practice and real_estate activities in preparation for trial petitioner prepared a separate summary report of her calendars for and hach summary report provided an estimate of the total number of hours spent on activities related to each rental property and gave a general description of the activities performed by petitioner the summary report also provided a general list of the legal activities performed by petitioner and estimated that she spent hours in the practice of law in indian wells properties petitioner estimated that in she spent approximately hours on activities related to the indian wells properties petitioner summarized her activities for as re-rented cleaned did gardening showed property to prospective renters inspected repairmen’s work she also started the process to sell by drawing up option s to purchase for prospective buyers and holding open houses petitioner’s calendar indicates that she made visits to the indian wells properties of which were in conjunction with matters relating to her law practice q4e- petitioner had a commission agreement with shirley baughan and associates to handle the rental of the indian wells condominium the indian wells condominium was rented to a tenant from january through and to another tenant from february through date the residential lease agreement directed the tenants to remit their rent to shirley baughan’s address shirley baughan and associates collected the rent payments paid itself the agreed commission reimbursed itself for expenses and repairs related to the rental property and issued a check for the remaining amount to petitioners some of the expenses paid_by shirley baughan and associates were for shower parts a water hose a dryer vent hose labor the water bill and keys petitioners deducted the commission expense that they paid to shirley baughan and associates in the amount of dollar_figure on schedule e supplemental income and loss of their joint income_tax return petitioners reported the rents received and expenses from the indian wells properties on schedule e of their joint income_tax return as follows indian wells indian wells condominium unit total rents received dollar_figure dollar_figure dollar_figure less expenses big_number big_number big_number income loss big_number big_number elderwood properties petitioner estimated that in she spent approximately hours on activities related to the elderwood properties during the elderwood properties were vacant and petitioner conducted open houses to sell the elderwood properties petitioner summarized her activities for as arranged for repairs did gardening and cleaning and inspected properties on a regular basis petitioner encountered several problems with the eklderwood properties in such as roof leaks that damaged the painting and carpeting vandalism trespassing by neighborhood children and the eviction of a homeless person petitioner made nine visits to the elderwood properties five of which were in conjunction with matters relating to her law practice petitioners reported the rents received and expenses from the elderwood properties on schedule e of their joint income_tax return as follows elderwood elderwood 4-plex 4-plex total rents received s-o- s-o- s-o- less expenses big_number big_number big_number income loss big_number big_number big_number lake arrowhead property petitioner estimated that she spent hours and hours in and respectively on activities related to the lake arrowhead property the average period of customer use for the lake arrowhead property wa sec_5 days per customer and dollar_figure -- - days per customer during and respectively in petitioner supervised the repairmen and contractors made selections and supervised interior design work purchased household furnishings and supplies and cleaned the property petitioner summarized her activities for as re-rented cleaned gardening showed property to prospective renters inspected repairmen’s work and started process to sell by holding open houses in petitioner made visits to the lake arrowhead property of which were in conjunction with matters relating to her law practice in petitioner made three visits to the lake arrowhead property two of which were in conjunction with matters relating to her law practice petitioner had a commission agreement with mountain country realty inc mountain country to handle the rental of the lake arrowhead property during and mountain country located renters and showed the property to prospective renters mountain country collected the rent payments paid itself the agreed commission reimbursed itself for expenses and repairs related to the rental property and issued a check for the remaining amount to petitioners mountain country handled the repairs related to the lake arrowhead property petitioners deducted the commission expenses paid to mountain country in the amounts of dollar_figure and dollar_figure in and respectively on schedule e of their joint income_tax return - j- petitioners reported the rents received and expenses from the lake arrowhead property on schedule e of their and joint income_tax return as follows rents received dollar_figure dollar_figure less expenses income loss big_number big_number notice_of_deficiency the notice_of_deficiency dated date informed petitioners that the deficiency amounts determined by the commissioner were based on the following adjustments to income rental loss of dollar_figure and dollar_figure disallowed in and respectively exemptions reduced by dollar_figure and dollar_figure for and respectively and itemized_deductions reduced by dollar_figure and dollar_figure for and respectively opinion the parties have stipulated that petitioner was a real_estate_professional pursuant to sec_469 in and that petitioners are entitled to deduct dollar_figure in rental losses in with respect to the indian wells properties and elderwood properties whether the remaining rental losses claimed by petitioners in and constitute passive_activity_losses under sec_469 depends on whether petitioner was a real_estate_professional under sec_469 during and whether --- - petitioners materially participated in the operation of their lake arrowhead property during and sec_469 generally disallows for the taxable_year any passive_activity_loss sec_469 a passive_activity_loss is defined as the excess of the aggregate losses from all passive activities for the taxable_year over the aggregate income from all passive activities for that year sec_469 a passive_activity is any trade_or_business in which the taxpayer does not materially participate sec_469 rental_activity is treated as a per se passive_activity regardless of whether the taxpayer materially participates sec_469 under sec_469 b the rental activities of a taxpayer in the real_property business real_estate_professional are not per se passive activities under sec_469 but are treated as a trade_or_business and subject_to the material_participation requirement of sec_469 see also sec_1_469-9 income_tax regs real_estate_professional petitioners assert that they are entitled to deduct their rental losses in and that such losses are not subject_to the passive_activity_loss limitations under sec_469 petitioners contend that petitioner qualifies as a real_estate_professional under sec_469 for and thus their rental --- - activities are exempt from being passive activities under sec_469 respondent’s position is that petitioners are not entitled to deduct their rental losses in because their rental activities are passive activities under sec_469 respondent maintains that petitioners have not presented adequate evidence to support their assertion that petitioner was a real_estate_professional pursuant to sec_469 in under sec_469 b a taxpayer qualifies as a real_estate_professional and a rental real_estate activity of the taxpayer is not a passive_activity under sec_469 if more than one-half of the personal services performed in trades_or_businesses by the taxpayer during such taxable_year are performed in real_property trades_or_businesses in which the taxpayer materially participates and such taxpayer performs more than hours of services during the taxable_year in real_property trades_or_businesses in which the taxpayer materially participates in the case of a joint_return the above requirements are satisfied if and only if either spouse separately satisfied these requirements sec_469 thus if either spouse qualifies as a real_estate_professional the rental activities of the real_estate_professional are exempt from being a passive_activity under sec_469 instead the real_estate professional’s rental activities would be treated as a passive_activity under sec_469 unless the taxpayer materially -- - participated in the activity sec_1_469-9 income_tax regs for purposes of determining whether a taxpayer is a real_estate_professional a taxpayer’s material_participation is determined separately with respect to each rental property unless the taxpayer makes an election to treat all interests in rental real_estate as a single rental real_estate activity sec_469 a sec_1_469-9 income_tax regs here petitioners made an election in to treat their rental properties as a single activity according to sec_1 g income_tax regs this election is binding for the taxable_year in which it is made and unless duly revoked by the taxpayer for all future years in which the taxpayer is a real_estate_professional even if there are intervening years in which the taxpayer is not a real_estate_professional whether petitioner qualifies as a real_estate_professional under sec_469 is based on petitioner’s activities related to the indian wells condominium indian wells unit and eklderwood properties petitioners argue that the lake arrowhead property is rental real_estate that should be included in determining whether petitioner is a real_estate_professional we disagree petitioner’s activities that are related to the lake arrowhead property are disregarded for purposes of determining whether she was a real_estate_professional because the lake arrowhead property 1s not rental real_estate as defined in sec_1_469-9 income_tax regs sec_1_469-9 income_tax regs defines rental real_estate as any real_property used by customers or held for use by customers in a rental_activity within the meaning of sec_1_469-1t sec_1_469-1t temporary income_tax regs fed reg date states that except as otherwise provided an activity is a rental_activity for a taxable_year if during such taxable_year tangible_property held in connection with the activity is used by customers or held for use by customers see also sec_469 4j as provided in sec_1 1t e a temporary income_tax regs supra an activity involving the use of tangible_property is not a rental_activity for a taxable_year if for such taxable_year the average period of customer use for such property is seven days or less the average period of customer use for the lake arrowhead property was less than days during and thus the rental of the lake arrowhead property is not a rental_activity as defined in sec_1_469-1t a temporary income_tax regs supra not rental real_estate under sec_1 b income_tax regs and not included in the election under sec_469 to treat all interests in rental real_estate as a single rental real_estate activity see scheiner v commissioner tcmemo_1996_554 where average period of customer use less than days condominium hotel activity was not rental_activity under sec_469 and not considered a passive_activity under sec_469 mordkin v commissioner tcmemo_1996_187 respondent maintains that petitioner is not a real_estate_professional for because petitioners have not substantiated through a reasonable means that petitioner performed more than hours_of_service in relation to her rental activities and petitioner’s personal services performed in her rental activities during do not exceed the hours that she spent in her practice of law with respect to the evidence that may be used to establish hours of participation sec_1_469-5t temporary income_tax regs fed reg date provides the extent of an individual’s participation in an activity may be established by any reasonable means contemporaneous daily time reports logs or similar documents are not required if the extent of such participation may be established by other reasonable means reasonable means for purposes of this paragraph may include but are not limited to the identification of services performed over a period of time and the approximate number of hours spent performing such services during such period based on appointment books calendars or narrative summaries petitioner kept a daily calendar for that indicated the number of visits made to the rental properties but the calendar did not guantify the number of hours that she spent on her rental activities petitioner attempted to summarize the activities that were noted in her calendar into a summary report in which she generally explained the activities performed at the rental properties and provided an annual estimate of the hours spent on each rental property excluding petitioner’s estimate of the hours that she spent on activities directly related to the lake arrowhead property petitioner’s summary report estimated that she spent hours performing services related to the rental properties during and consisted of the following indian wells properties hours elderwood properties hours and general activities for all real_estate properties including the lake arrowhead property hours we believe that the methods that petitioner used to approximate the time that she spent performing these services during are not reasonable within the meaning of sec_1_469-5t f temporary income_tax regs supra petitioner’s estimates are uncorroborated and do not reliably reflect the hours that she devoted to her rental_real_estate_activities petitioner assigned hours to activities years later and in preparation for trial based solely on her judgment and experience as to how much time the activities must have taken her this court has previously noted that while the regulations are somewhat ambivalent concerning the records to be maintained by taxpayers they do not allow a postevent ballpark guesstimate carlstedt v commissioner tcmemo_1997_331 speer v commissioner tcmemo_1996_323 goshorn v commissioner tcmemo_1993_578 petitioner has not distinguished the facts of this case from those cited and we conclude that they are not distinguishable the following factors further diminish the credibility and accuracy of the summary report prepared by petitioner the number of hours claimed appears excessive in relation to the tasks described petitioner testified that she usually combined a trip to the rental properties with a trip related to her law practice the elderwood properties were vacant during the elderwood properties and indian wells properties were for sale during and petitioner had a commission agreement with shirley baughan and associates to manage the rental of the indian wells condominium during additionally petitioner’s personal services performed in her rental activities of hours do not exceed the hours that she spent in in her practice of law petitioner therefore does not qualify as a real_estate_professional under sec_469 and the rental activities of the indian wells properties and elderwood properties are passive activities under sec_469 during regardless of material_participation by petitioner in these activities see sec_469 lake arrowhead property respondent maintains that petitioners are not entitled to deduct losses generated from their lake arrowhead property in and because the lake arrowhead property is real_estate held in a trade_or_business subject_to sec_469 rather than a rental_activity under sec_469 and petitioners have not established that they materially participated in the trade_or_business of renting their lake arrowhead property as required by sec_469 b petitioners argue that they properly filed an election pursuant to sec_469 a to treat all of their interests in rental real_estate as a single rental real_estate activity and that their activities related to the rental of their lake arrowhead property should be considered in aggregate with their other rental properties as previously explained petitioners’ argument fails because the election to treat all rental properties as one activity is limited to the purpose of determining whether a taxpayer is a real_estate_professional under sec_469 here the average period of use of the lake arrowhead property was less than days in and thus the rental of the lake arrowhead property is not a rental_activity as defined in sec_469 and is not a passive_activity under sec_469 see scheiner v commissioner supra mordkin v commissioner supra nevertheless -- - petitioners’ operations at the lake arrowhead property during each year in issue constitute an activity that is treated as a trade_or_business under sec_469 consequently petitioners’ operations at the lake arrowhead property will constitute a passive_activity under sec_469 unless petitioners establish that they materially participated in that activity during the taxable years in issue petitioners argue in the alternative that the activities related to the lake arrowhead property were not a passive_activity under sec_469 because petitioners met the material_participation requirements material_participation is defined as involvement in the operations of the activity that is regular continuous and substantial sec_469 as explained in sec_1 5t a temporary income_tax regs fed reg date a taxpayer can satisfy the material_participation requirement if the individual meets any one of the seven regulatory tests the individual participates in the activity for more than hours during such year the individual’s participation in the activity for the taxable_year constitutes substantially_all of the participation in such activity of all individuals including individuals who are not owners of interests in the activity for such year the individual participates in the activity for more than hours during the taxable_year and such individual’s participation in the activity for the taxable_year is not less than the participation in the activity of any other individual including individuals who are not owners of interests in the activity for such year the activity is a significant_participation_activity for the taxable_year and the individual’s aggregate participation in all significant participation activities during the year exceeds hours the individual materially participated in the activity for any five taxable years whether or not consecutive during the ten taxable years that immediately precede the taxable_year the activity 1s a personal_service_activity and the individual materially participated in the activity for any three tax years whether or not consecutive preceding the taxable_year or based on all facts and circumstances the individual participates in the activity on a regular continuous and substantial basis during such year participation generally means all work done in an activity by an individual who owns an interest in the activity sec_1_469-5t temporary income_tax regs fed reg date work done by an individual in the individual’s capacity as an investor in an activity is not generally treated as participation in the activity sec_1_469-5t f a temporary income_tax regs supra additionally work done by the individual is not treated as participation in the activity if such work is not of a type that is customarily done by an owner of such activity and one of the principal purposes for performing such work is to avoid the passive_activity limitations of sec_469 sec_1_469-5t f temporary income_tax regs supra -- - in determining whether a taxpayer materially participates the participation of the spouse of the taxpayer shall be taken into account sec_469 petitioners’ reply brief argues that they both spent time in the activity in issue however bruce bailey did not testify or even appear at trial petitioners’ assertion that bruce bailey spent time in the activity appears to be an afterthought such participation is not mentioned in the testimony of petitioner who described only her own actions thus we are unable to take into account the hours if any spent by bruce bailey in the operation of the lake arrowhead property petitioners contend that they meet several of the material_participation tests under sec_1_469-5t temporary income_tax regs fed reg date petitioner’s summary report estimated that she spent hours and hours in and respectively on activities related to the lake arrowhead property petitioner’s calendars indicated the number of visits made to the lake arrowhead property in and but those calendars do not gquantify the number of hours that petitioner spent on activities related to the lake arrowhead property for the reasons stated previously we do not accept petitioner’s summary reports that estimated the hours spent on activities related to the lake arrowhead property see carlstedt v commissioner tcmemo_1997_331 speer v commissioner tcmemo_1996_323 goshorn v commissioner tcmemo_1993_578 even if such hours were accurate petitioners would not meet any of the material_participation tests petitioners have not spent more than hours in the activity petitioner’s commission agreement with mountain country to manage the rental of the lake arrowhead property would preclude petitioners’ activities from being substantially_all of the participation in the activity petitioners have not presented evidence to establish that the participation by mountain country did not exceed petitioners’ participation petitioners have not presented evidence of their material_participation in the lake arrowhead property for of the prior years petitioners also fail the facts_and_circumstances_test based on petitioner’s commission agreement with mountain country to operate the rental of their lake arrowhead property the realty company found tenants showed the property collected rents and paid for repairs see barniskis v commissioner tcmemo_1999_258 taxpayers did not materially participate where taxpayers utilized a management company to handle the rental of their resort condominium chapin v commissioner tcmemo_1996_56 taxpayers’ participation did not constitute participation on a regular continuous and substantial basis where taxpayers used a rental agent to handle all leasing - - arrangements cleaning between tenants and routine repairs and maintenance we conclude that petitioners did not materially participate in the operation of the lake arrowhead property during and and accordingly petitioners’ trade_or_business relating to the lake arrowhead property is a passive_activity under sec_469 the losses_incurred with respect to the lake arrowhead property are subject_to the passive loss limitations imposed by sec_469 and are disallowed in and notice_of_deficiency petitioners argue in their reply brief that the notice_of_deficiency failed to set forth the reasons for respondent’s determinations with sufficient specificity to satisfy the requirements of sec_7522 sec_7522 requires that a notice_of_deficiency describe the basis for the tax_deficiency however an inadequate description under the preceding sentence shall not invalidate such notice sec_7522 here the notice_of_deficiency listed rental loss as an adjustment and disallowed the entire amount of the rental losses claimed by petitioners in and the notice_of_deficiency sufficiently apprised petitioners of the basis for respondent’s deficiency determination at trial and in respondent’s briefs respondent provided a consistent explanation for the disallowance of the rental losses respondent has taken --- - no position that would require petitioners to present evidence different from that necessary to resolve the determinations that were described in the notice_of_deficiency so as to justify placing the burden_of_proof on respondent see 112_tc_183 we have considered all of the remaining arguments that have been made by petitioners for a result contrary to that expressed herein and to the extent not discussed above they are without merit to reflect the foregoing and concessions of the parties decision will be entered under rule
